By the court.

The question in this case is, whether the testator omitted the mention of Mrs, Merrill in his will by-design, or through forgetfulness and mistake? She was one of seven grand-children, the children of the testator’s only son. The testator mentions two of her brothers ami her father ; on what ground are we to presume that the testator omitted the other five children of his only son through forgetfulness ? We are of opinion, that there is no ground for such a presumption. It is incredible that he should have passed over five out of seven grand-children through forget*501fulness. The case of Wilder vs. Goss. (14 Mass. Rep. 357,) is directly in point. 1 Mass. Rep. 146.—2 ditto 570.—3 ditto 17.

Judgment for the tenants.